                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

DAVID HARRISON,                         )
                                        )
                    Petitioner,         )                 4:02CV3329
                                        )
              v.                        )
                                        )
HAROLD CLARK, Director,                 )                   ORDER
Nebraska Department of Correctional     )
Services,                               )
                                        )
                    Respondent.         )
                                        )


      IT IS ORDERED that:

       (1) Petitioner’s Motion to Show Cause and Motion for Leave to Submit and
File Petitioner’s Exhibits (filing no. 26) is denied.

       (2)    The Application to Proceed In Forma Pauperis on Appeal (filing no. 29)
is granted.

      DATED this 5th day of October, 2018.

                                       BY THE COURT:

                                       s/ Richard G. Kopf
                                       Senior United States District Judge
